Citation Nr: 1500603	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-29 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus and plantar fasciitis (bilateral foot disability).  

2.  Entitlement to an initial compensable rating for right ankle sprain with Achilles tendonitis.  

3.  Entitlement to an initial compensable rating for left ankle sprain with Achilles tendonitis


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2010 to February 2011.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral pes planus and plantar fasciitis, and for right and left ankle sprain with Achilles tendonitis

The Veteran testified before the undersigned Veterans Law Judge in a June 2013 video conference hearing; a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Throughout the appeal, resolving all reasonable doubt in the Veteran's favor, he has right foot and left foot impairment consistent with moderate impairment.  

2.  Throughout the appeal period, resolving all reasonable doubt in the Veteran's favor, the Veteran's right ankle sprain with Achilles tendonitis has been manifested by pain, tenderness and guarding of movement.  

3.  Throughout the appeal period, resolving all reasonable doubt in the Veteran's favor, the Veteran's left ankle sprain with Achilles tendonitis has been manifested by pain, tenderness and guarding of movement.  

CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for separate initial 10 percent ratings, but no higher, for right foot and left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2014).  

2.  Throughout the appeal period, the criteria for an initial 10 percent rating, but no higher, for right ankle sprain with Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).  

3.  Throughout the appeal period, the criteria for an initial 10 percent rating, but no higher, for left ankle sprain with Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Bilateral Pes Planus and Plantar Fasciitis 

The Veteran indicated at his June 2013 video conference hearing that the grant of a compensable disability rating for each foot would satisfy his appeal, and the Board herein grants.  In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty notify and assist is necessary.  

The Veteran's bilateral pes planus and plantar fasciitis is rated under Diagnostic Code 5276, which provides that a 0 percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  38 C.F.R. § 4.71a.  Alternatively, under Diagnostic Code 5284, a 10 percent rating is warranted for moderate foot injuries, other.  Id.  

On October 2011 VA examination, the Veteran reported constant pain in his feet, exacerbated by physical activity, and relieved by rest.  On physical examination, there were no signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  It was noted that the Veteran does not require the use of an assistive device for ambulation.  The examiner noted that there was evidence of pes planus and tender bilateral feet on palpation of the plantar surface.  There was normal alignment of the Achilles tendon with weight bearing and nonweight bearing, bilaterally.  It was noted there was a slight degree of valgus present on the right and left, correctable by manipulation.  The diagnosis included bilateral mild pes planus and bilateral plantar fasciitis.  The examiner noted the Veteran has difficulty with standing and walking for prolonged periods.  

In his October 2012 VA Form 9, the Veteran reported constant severe pain in both feet, and constant severe tingling when off of his feet.  

At the June 2013 video conference hearing, the Veteran reported difficulty standing on his feet.  He indicated he has a stool at work to accommodate his disability.  He periodically has to get off his feet.  He testifies his limitations include an inability to run, and only being able to walk for about an hour.  The Veteran reported tingling in his feet when on his feet for long periods of time and when lying down.  He just bought inserts and goes to a massage therapist, once per month.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent ratings are warranted throughout the appeal period for the Veteran's right and left conditions.  The record shows that the Veteran complains of severe pain and tingling in his feet, along with a limited ability to stand and walk which has resulted in accommodations at work.  There is also objective evidence of tenderness on palpation of the plantar surface of the feet.  Based on the foregoing, the Veteran's symptoms are consistent with separate 10 percent ratings for moderate foot injuries under Diagnostic Code 5284.  As noted above, at the June 2013 video conference hearing, the Veteran testified that the award of 10 percent ratings for each foot would completely satisfy his appeal.  Consequently, there is no need to discuss whether the Veteran's feet warrant a rating in excess of 10 percent.  

Right and Left Ankle Sprain with Achilles Tendonitis

The Veteran indicated at his June 2013 video conference hearing that the grant of a compensable disability rating for each ankle would satisfy his appeal, and the Board herein grants.  In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty notify and assist is necessary.  

The Veteran's right and left ankle sprain with Achilles tendonitis is rated under Diagnostic Code 5271, which provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle.  38 C.F.R. § 4.71a.  

Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2014).  

On October 2011 VA examination, the Veteran reported constant pain in his ankles, exacerbated by physical activity, and relieved by rest.  On physical examination, there was a normal gait and posture.  There was tenderness and guarding of movement of the ankles.  Range of motion studies revealed dorsiflexion to 20 degrees, bilaterally, and plantar flexion to 45 degrees, bilaterally.  There was no mention of pain on range of motion.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The diagnosis included bilateral Achilles' tendonitis with ankle sprain.  The examiner noted the Veteran has difficulty with standing and walking for prolonged periods.  

In his October 2012 VA Form 9, the Veteran reported he felt his range of motion and pain on use and during manipulation was more severe than noted during the VA examination.  

At the June 2013 video conference hearing, the Veteran reported difficulty standing on his feet.  He indicated he has a stool at work to accommodate his disability.  He periodically has to get off his feet.  He testifies his limitations include an inability to run, and only being able to walk for about an hour.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted throughout the appeal period for the Veteran's right and left ankle sprain with Achilles tendonitis.  The record shows that the Veteran complains of constant pain in his ankles, along with a limited ability to stand and walk which has resulted in accommodations at work.  There is also objective evidence of tenderness and guarding of movement of the ankles.  Based on the foregoing, the Veteran's symptoms are consistent with a 10 percent rating for moderate limitation of motion under Diagnostic Code 5271.  As noted above, at the June 2013 video conference hearing, the Veteran testified that the award of a 10 percent rating for each ankle would completely satisfy his appeal.  Consequently, there is no need to discuss whether the Veteran's ankles warrant a rating in excess of 10 percent.  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, separate 10 percent disability ratings for right foot disability is granted effective February 19, 2011.   

Subject to the laws and regulations governing payment of monetary benefits, separate 10 percent disability ratings for left foot disability is granted effective February 19, 2011.   

Subject to the laws and regulations governing payment of monetary benefits, a 10 percent disability rating for right ankle sprain with Achilles tendonitis is granted effective February 19, 2011.  

Subject to the laws and regulations governing payment of monetary benefits, a 10 percent disability rating for left ankle sprain with Achilles tendonitis is granted effective February 19, 2011.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


